DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2021 has been entered.
Claims 15-19 have been cancelled.  Claims 22-24 are new.  Claims 12-14 and 20-24 are pending.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 12 and 20, the recitation wherein each of the particles comprising 70-90% (claim 12) or 75-90% (claim 20) based on the total weight of the powderous formulation, of a hydrocolloid mixture renders the claims indefinite.  There is no situation in which the particles could comprise 90% hydrocolloid because claims 12 and 20 requires at least 15% sugar.  Clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 12-14 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett-Reis et al. (US 7,829,126) in view of Leuenberger et al. (WO 2008/098694).
Regarding claims 12-14 and 20, Barrett-Reis et al. disclose a powdered infant formula comprising lutein, docosahexanoic acid, fat, protein, carbohydrate, vitamins and minerals (Abstract, C8/L18-29).  Barrett-Reis et al. disclose the powdered infant formula composition promotes retinal health and vision development in infants (Abstract, C7/L35-39).
While Barrett-Reis et al. et al. disclose a powdered infant formula composition comprising lutein, the reference is silent with respect to a powderous lutein composition comprising a matrix of at least one hydrocolloid and an inner phase comprising lutein.
Leuenberger et al. teach a powder containing particles of lutein, a polysaccharide and an adjunct ingredient (pages 1-4).  Leuenberger et al. teach that the lutein powder would comprise from 2% to 11% by weight lutein, from 50 % to 70% by weight polysaccharide (wherein the term “polysaccharide” includes modified food starch, e.g. sodium octenyl succinate (OSA) starch – pages 2-3) and from 5% to 20% by weight diluents wherein the diluents may be selected from  sucarose, invert sugar, glucose, fructose, lactose, maltose, saccharose, sugar alcohols, dextrins and maltodextrin (pages 3-4).  
Therefore, the skilled artisan would have found it obvious to have selected any amount of lutein, OSA starch and diluent within the disclosed ranges and arrive at the present invention.  For example, the powder could comprise 70% by weight OSA starch, 10% by weight lutein, 5% by weight maltodextrin (diluent) and 15% by weight sucrose (i.e. diluent) and fall within the range of ingredients required by claim 12.  

Leuenberger et al. teach that the lutein powder is intended to be added to a beverage powder (page 6/paragraph 1).  Leuenberger et al. teach that the lutein powder does not have any noticeable coloring effect on the end product (e.g. reconstituted beverage powder – page 1/paragraph 4).  
	Leuenberger et al. teach milling the heated aqueous solution to obtain particles having mean particles size in the range of from about 0.6 µm to about 1.4 µm.  Leuenberger et al. does not teach particles having an average particle size of 10 µm to 150 µm and an inner lutein phase of 3.02 µm to 30 µm.
	 However, Leuenberger et al. teach that the desired mean particle size is achieved by adjusting the ball mill parameters including rotor speed, means residence time in the mill, material and size of the milling beads and load of the mill (page 4/paragraph 7).  Leuenberger et al. teach that the preferred milling parameters can easily be adjusted by the person skilled in the art (p. 5/paragraph 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have adjusted, in routine processing, the ball mill parameters to obtain lutein particles having a size in the claimed range.  The skilled artisan would have been motivated to have increased the particle size of lutein particle to produce a powder with optimum flow properties and dissolution properties while maintaining the ability of the particles to add no color when reconstituted.  

	Barrett-Reis et al. and Leuenberger et al. are combinable because they are concerned with the same field of endeavor, namely, beverage powders comprising lutein.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have used the lutein powder of Leuenberger et al in the infant formula powder of Barrett-Reis et al. to assure that the lutein would not contribute color to the reconstituted infant formula powder. 
Regarding claim 21, modified Barrett-Reis et al. disclose all of the claim limitations as set forth above.  Leuenberger et al. also teach that the lutein powder may comprise an adjunct ingredient including antioxidants (p. 3/paragraph 6).  Leuenberger et al. teach the antioxidants are added in an amount ranging from 0.1 to 2% by weight (p. 4/paragraphs 2, 4 and 6). 
	Regarding claims 22 and 23, modified Barrett-Reis et al. disclose all of the claim limitations as set forth above.  Leuenberger et al. teach wherein the antioxidants are selected from the groups consisting of tocopherol, butylated hydroxytoluene (BHT), butylated hydroxyanisole (BHA), propyl gallate, tert. butyl hydroxyquinoline and/or ascorbic acid esters of a fatty acid (page 4).
	Regarding claim 24, modified Barrett-Reis et al. disclose all of the claim limitations as set forth above.  Given Leuenberger et al. disclose a lutein powder comprising antioxidants, the limitations of claim 24 are not required.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 8 December 2021 is insufficient to overcome the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Barrett-Reis et al. (US 7,829,126) in view of Leuenberger et al. (WO 2008/098694) as set forth in the last Office action.
See Response to Arguments set forth below.
Response to Arguments
Applicants’ arguments filed 8 December 2021 have been fully considered but they are not persuasive. 
Applicants note “claim 12 has been adjusted to improve clarity and to define that the content of claim 18 has been introduced thereinto [sic] so as to define the particles of the powderous composition.”
Applicants submit they have “found that the specific mixture of OSA starch and either glucose syrup or maltodextrina and an auxiliary agent, such as sugar, achieves advantages as compared to the presence of only OSA starch and either glucose syrup or maltodextrin, as well as compared to the presence of only OSA starch and an auxiliary agent, such as sugar.”  Applicants note the “accompanying Fact Declaration (II)” which shows “the presence of the glucose syrup or maltodextrin in combination with the OSA starch and sugar provides the matrix composition with a suitable viscosity and low amount of foaming.”  Applicants explain “[w]ithout an auxiliary agent such as sugar being present, the matrix composition exhibits high viscosity and high amount of foaming that would be disruptive to industrial production.”
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 
Moreover, a declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP §716.01(e)).  Here, a fair comparison of the prior art would compare the process of making the spray dried composition of Leuenberger et al. to that used in the present invention.  It is not clear that the “intermediate” products in the process of Leuenberger et al. would be similar to that described for Example A and B of the “Fact Declaration (II).”  
Note, Applicants submit “[w]ithout an auxillary agent such as sugar being present, the matrix composition exhibits high viscosity and a high amount of foaming that would be disruptive to industrial production.”  However, the results of the “Fact Declaration (II)” suggest it is not the auxiliary agent that influences the viscosity and foaming of the intermediate mixture, but rather the inclusion of maltodextrin, and in the alternative, presumably glucose syrup.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759